 



Exhibit 10.2



 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

 

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made by and
between BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership (“Seller”),
and CARTER VALIDUS PROPERTIES, LLC, a Delaware limited liability company
(“Purchaser”), effective as of this ___ day of July, 2012.

 

WITNESSETH:

 

WHEREAS, Purchaser and Seller are parties to that certain Purchase Agreement,
dated effective July 5, 2012, (the “Agreement”) regarding certain improved real
property located at 1221 Coit Road, Plano, Texas (the “Property”); and

 

WHEREAS, Purchaser and Seller desire to amend the Agreement to provide the
parties with sufficient time to obtain and address Title and Survey matters.

 

NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants herein contained, the parties hereto agree as follows:

 

1.                  Definitions. Capitalized terms used herein without
definition, shall have the meaning assigned in the Agreement.

 

2.                  Review of Commitment and Survey. Section 2.3 of the
Agreement is amended in its entirety to read as follows:

 

“Purchaser acknowledges that it has received the Title Commitment, copies of all
instruments referred to in Schedule B and Schedule C thereof, the Survey and a
draft of an Updated Survey and has advised Seller that there are numerous
defects in the draft Updated Survey. Purchaser shall have until 5 p.m. eastern
time on July 27, 2012 to provide a written list of the defects in the draft
updated Survey to the surveyor and to Seller. In the event that Purchaser does
not deliver a list of purported defects to the Updated Survey by July 27, 2012,
the Title Review Period (as defined below), will be deemed to commence on July
30, 2012. Thereafter, Purchaser shall have five (5) business days after the
receipt of a revised Updated Survey purporting correct such defects (the “Title
Review Period”) to notify Seller in writing of such objections as Purchaser may
have to anything contained in the Commitment or the revised Updated Survey,
including any defects contained in Purchaser’s written notice that were not
corrected in the revised Updated Survey; provided, however, that Purchaser shall
not have the right to object to any Permitted Exceptions described in Section
2.5 below. If Purchaser fails to object in writing to any item contained in the
Commitment or the revised Updated Survey during the Title Review Period,
Purchaser shall be deemed to have waived its right to object to such item, and
such item shall thereafter be deemed a Permitted Exception. In the event that
Purchaser objects to any item contained in the Commitment or the Survey within
the Title Review Period (such items being herein referred to as “Title
Defects”), Seller shall notify Purchaser in writing within five (5) business
days following the date of Purchaser’s notice of such Title Defects (the “Cure
Period”) that either (a) the Title Defects have been, or will be at or prior to
Closing, removed from the Commitment or the Survey, as the case may be, or
(b) Seller has failed or refuses to arrange to have the Title Defects removed.
Purchaser shall not direct the surveyor to delay or not deliver a revised
Updated Survey.”

 



First Amendment to Purchase Agmt (Coit Road)1 

 

 

3.                  Expiration of Inspection Period. Section 2.7 of the
Agreement is hereby deleted in its entirety.

 

4.                  Right of Termination. Section 3.3 of the Agreement is
amended by adding the following sentence at the end thereof: “Notwithstanding
the foregoing, the Inspection Period shall be extend until July 27, 2012 solely
with respect to zoning matters, Purchaser’s right to terminate this Agreement
under Section 3.3 of this Agreement being deemed to have been waived with
respect to all other matters.

 

5.                  Notice. The last paragraph of Section 9.5 following the
addresses for notice to the parties is deleted and replaced by the following:

 

“Any notice, request, consent, approval or other communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be (a) mailed by first class, United States mail, postage prepaid,
certified, with return receipt requested, and addressed to the parties hereto at
the address listed below, (b) hand delivered to the intended addressee, (c) sent
by nationally recognized receipted overnight courier, or (d) sent by electronic
facsimile (“Fax”) or email if such Fax or email is followed within three
business days by a hard copy of the Fax or email communication sent by one of
the other three specified delivery methods, charges prepaid and addressed as
provided below or to such other address as the recipient party may from time to
time specify by notice to the other party given in conformance with this Section
9.5. Any such notice shall be deemed to be delivered, given, and received for
all purposes as of (A) three business days after being deposited in the United
States mail, (B) the actual date of delivery or transmission, as shown on the
postal or courier service receipt, or on the transmittal log sheet generated by
the sending Fax machine, or as evidenced by the time of delivery on the email,
if delivered or transmitted before 5:00 pm, recipient’s local time, on a
Business Day (and, otherwise, on the first Business Day after the date of actual
delivery or transmission) or (C) as of the actual date of attempted delivery
(but not attempted but failed Fax transmission), if delivery is attempted but
refused between the hours of 9:00 am and 5:00 pm, recipient’s local time, on a
Business Day. Copies of notices are for informational purposes only, and a
failure to give or receive copies of any notice shall not be deemed a failure to
give notice.”

 



First Amendment to Purchase Agmt (Coit Road)2 

 

 

6.                  Ratification. Purchaser and Seller ratify all other
provisions of the Agreement, except as may be inconsistent with the specific
terms of this Amendment.

 

7.                  Counterparts. This Amendment may be executed in as many
counterparts as may be required and all counterparts shall collectively
constitute a single instrument. An executed copy of this Amendment delivered by
facsimile or e-mail shall have the effect of an original executed instrument.

 



First Amendment to Purchase Agmt (Coit Road)3 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have signed and delivered this
Amendment to be effective as of the date first set forth above.

 



  PURCHASER:         CARTER VALIDUS PROPERTIES, LLC, a   Delaware limited
liability company         By:_____________________________   Name: John E.
Carter   Title: Manager    

 

 

  

  SELLER:       BEHRINGER HARVARD 1221 COIT LP,   a Texas limited partnership  

 

By: Behringer Harvard 1221 Coit GP, LLC,     a Texas limited liability company,
its     general partner                     By:__________________________    
Print Name:____________________     Title:_________________________      

 

 





First Amendment to Purchase Agmt (Coit Road)4 

 



